         Case 3:20-cv-01235-PAD Document 1-1 Filed 05/20/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO


 SANDRA RODRÍGUEZ-COTTO;
 RAFELLI GONZÁLEZ-COTTO,

                 Plaintiffs,

         v.                                                Civil Action No. _____________

 WANDA VÁZQUEZ-GARCED, Governor                            Preliminary and Permanent Injunction
 of Puerto Rico; DENNISE NOEMÍ
 LONGO-QUIÑONES, Secretary of
 Department of Justice of Puerto Rico;
 PEDRO JANER, Secretary of Puerto Rico
 Department of Public Safety; HENRY
 ESCALERA, Puerto Rico Police
 Commissioner, all in their official capacities,

                 Defendants.


               PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

       Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiffs Sandra D.

Rodríguez Cotto and Rafelli González Cotto move this Court for a preliminary injunction

prohibiting Defendants, including all of Defendants’ subordinates and other persons in active

concert or participation with Defendants, from enforcing 25 L.P.R.A. §§ 3654(a) and (f), both on

their face and as applied to Plaintiffs

       As more fully explained in the accompanying memorandum of law, a preliminary

injunction is warranted because: (i) Plaintiffs are likely to succeed on their claim that the

Challenged Provisions violate their rights under the First and Fourteenth Amendments; (ii)

Plaintiffs will suffer irreparable harm if the Challenged Provisions are not enjoined; (iii) the

balance of hardships tips strongly in Plaintiffs’ favor; and (iv) the public interest will be served

by a preliminary injunction enforcing the Constitution. Plaintiffs further request that, given the

nature of the relief sought, bond be waived should the Court grant preliminary injunctive relief.

                                                   1
         Case 3:20-cv-01235-PAD Document 1-1 Filed 05/20/20 Page 2 of 2



       This Motion is based upon the Complaint filed in this case, the memorandum of law filed

herewith, and the following documents:

       1. Attached as Exhibit 1 is a true and accurate copy of the May 19, 2020, Declaration of

           Sandra D. Rodríguez-Cotto.

       2. Attached as Exhibit 2 is a true and accurate copy of the May 19, 2020, Declaration of

           Rafelli González-Cotto

       WHEREFORE, Plaintiffs respectfully request that the Court issue a preliminary

injunction prohibiting Defendants from enforcing 25 L.P.R.A. §§ 3654(a) and (f).

                                                     Respectfully submitted,


                                                   S/ Fermin L. Arraiza-Navas
                                                      #215705
                                                      farraiza@aclu.org
                                                      William Ramirez-Hernández+
                                                      American Civil Liberties Union
                                                      of Puerto Rico
                                                      Union Plaza, Suite 1105
                                                      416 Avenida Ponce de León
                                                      San Juan, Puerto Rico 00918
                                                      (787) 753-9493
                                                      (646) 740-3865

                                                     Brian Hauss*
                                                     Emerson Sykes+
                                                     Arianna Demas+
                                                     ACLU Foundation
                                                     125 Broad Street, 18th Floor
                                                     New York, New York 10004
                                                     (212) 549-2500
                                                     bhauss@aclu.org

                                                     *Pro hac vice application forthcoming
                                                     + Of counsel

                                                     Attorneys for Plaintiffs


                                               2
